                  Case 1:19-cr-00134-LAP Document 62 Filed 11/19/19 Page 1 of 1




                                                The Law Office of
                                             Bertram C. Okpokwasili
                                                121 Newark Avenue, Suite 518
                                                    Jersey City, N.J. 07302
                                                  Telephone: (201) 771-0394
                                                     Fax: (201) 839-3352
        Bertram C. Okpokwasili, Esq.•
        Email: Bertram@bcolawfirm.com

        * Member of the New York Bar and New Jersey Bar

        BY EMAIL                                                                      November 19, 2019

        The Honorable Loretta A. Preska                       USOCSDNY
        United States District Court                          DOCUl\,fr'.'\'T
        Southern District ofNew York                          EI     oc·,·•• '·r ,,.., I••• ,; le,..ED
                                                              - ... l • •· 1 ,·:• ' "''·· .' ·.! ). f fJr• .,,.~
        500 Pearl Street                                      DOC#
        New York, New York 10007
                                                                                         ___
                                                                                   ....\.\..-20· 1&- .
                                                             DATE FrL1:.D:...............
                        Re: United States of America v. Augustine ernan ez
                                     Docket No. 1:19-cr-00134-(LAP)
        Dear Judge Preska:

                Defense counsel respectfully submits to the Court this request to adjourn the November
        25, 2019, conference date, in the above referenced matter to December 09, 2019 or to a date soon
        thereafter (except for the week of Dec 18-22) that is convenient for the Court's schedule. The
        reason for this request is the parties expect this matter to be resolved through pretrial disposition,
        and defense counsel due to recent holds at the MCC and other delays requests more time to discuss
        matters with Mr. Diaz. Defendant requests that time be excluded under the Speedy Trial Act 18
 @      U.S.C. §§ 3161 (h)(7)(A) & (B), between November 25, 2019 and the date to which the conference
        is scheduled. AUSA Nicholas Chiuchiolo on behalf of the Government, consents to this request.
     ·,:'Sh6iifiHl\:e~'tfnri,h.a~~\'i\iy questions or require additional information please contact me .
                            ."-...

                                                                                 Respectfully,

                                                                                 !s/~e()
· 6) "' 'n1e conference .                             ,
Is adjourned t ,,,_,.,w
                o=       ~' = - !£
                        Z , 4 . t ~..
                                          aJ q · ft)                             Bertram C. Okpokwasili, Esq.

        CC: AUSA(s) Nicholas Chiuchiolo and Tara LaMorte via ECF




LOR;i;~ 'l'A A. PRES KA
'GlU.TED S.'rAT.ES DISTRICT, J.UDGE
